 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                            SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   United States of America,                                CR-16-02892-JAH-WVG
10                         Plaintiff,
11            v.                                          ORDER AND JUDGMENT OF
                                                                DISMISSAL
12   2. Jennifer Lynn Duren,
13                         Defendant.
14
15
            Upon motion of the United States, and good cause appearing,
16
     IT IS HEREBY ORDERED granting the United States’ Motion to Dismiss All
17
     Counts as to Jennifer Lynn Duren only.
18
            IT IS FURTHER ORDERED that, in the interest of justice and for the reasons
19
     stated in the Motion to Dismiss, the dismissal is with prejudice.
20
21
                            25th
            DATED this __________ day of March, 2020.
22
23
24                                                 HONORABLE WILLIAM V. GALLO
                                                   United States Magistrate Judge
25
26
27
28
